Citation Nr: 9908439	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-13 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



REMAND

The veteran served on active duty from June 1974 to June 
1979.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1992 RO decision which denied the veteran 
non-service-connected pension benefits, on the basis that he 
was not permanently and totally disabled.  The RO sent the 
case to the Board in September 1998.

The veteran's claim for pension has been pending on appeal 
for a number of years.  Reportedly he has been homeless at 
times.  The file shows he has failed to report for some 
scheduled VA examinations in the past, for unknown reasons, 
most recently in April 1997.  He filed another pension claim 
in March 1998, and he listed a new mailing address.  Under 
all the circumstances, it is the Board's judgment that the 
veteran should be given one more chance to report for VA 
examination.  He should understand, however, that he has an 
obligation to report for VA examination, and failure to do so 
may serve as a basis for denying his claim.  38 C.F.R. 
§§ 3.326, 3.327, 3.655.  On remand the veteran should also be 
given an opportunity to submit any recent treatment records.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should ask the veteran and his 
representative to identify (names, 
addresses, dates) all sources of VA or 
non-VA medical treatment for any 
disability since 1995.  The RO should 
obtain copies of the related medical 
records.

2.  The veteran should be scheduled for a 
VA general medical examination, and all 
indicated specialty examinations, for the 
purpose of identifying and evaluating all 
chronic disabilities for pension 
purposes.  A copy of the notice to report 
for the examination should be placed in 
the claims folder.  The claims folder 
should be provided to and reviewed by the 
doctors in conjunction with the 
examinations.

3.  Thereafter, the RO should review the 
claim for a permanent and total 
disability rating for non-service-
connected pension purposes.  This should 
include assigning separate percentage 
ratings under appropriate diagnostic 
codes for each of the veteran's chronic 
non-misconduct disabilities; determining 
the combined rating for all such 
disabilities; and applying the "average 
person" (objective) and 
"unemployability" (subjective) tests 
for pension.  Brown v. Derwinski, 2 
Vet.App. 444 (1992).

If the claim is denied, the veteran and his representative 
should be issued a supplemental statement of the case, and 
given an opportunity to respond, before the case is returned 
to the Board.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -


- 7 -


